Opinion issued May 17, 2007
 






 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00394-CR
____________

IN RE CLYDE E. JERKINS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Clyde E. Jerkins, filed a motion for leave to file and a  petition for writ
of mandamus.  We deny both the motion and the petition for mandamus.
 	First, relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  For example, it does not include an appendix, and it does not
certify that a copy was served on respondent.  See Tex. R. App. P. 9.5, 52.3(j).
	Moreover, relator has not provided us with a record that shows that he made
any request of respondent to perform a nondiscretionary act that respondent refused. 
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig.
proceeding).
	The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).